Citation Nr: 1434511	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the feet.

2.  Entitlement to service connection for neuropathy, claimed as due to cold injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to August 1956.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the RO in Portland, Oregon that denied service connection for 
frostbite damage to the feet and neuropathy secondary to frostbite.  The Board has recharacterized the issues on appeal as listed on the first page of this remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that during service from spring 1955 to fall 1956 he was stationed in Alaska and also stated that during the winter of 1955-1956 he was repeatedly exposed to extremely cold weather during which he had frostbite on his feet and hands on several occasions.  He said that his unit's mission for the entire Alaska tour was to test cold weather clothing and equipment, and that they were essentially told not to report any frostbite, so no one did.  He stated that he had tingling and numbness in his toes and feet ever since then, and he also has sharp shooting electric-shock-like pains.  He said his doctor told him that frostbite could have caused his current foot conditions.  See his October 2008, May 2009, and September 2009 statements.  

Despite multiple and extensive attempts by the RO, no service records are available relating to the Veteran other than his DD Form 214, and the National Personnel Records Center (NPRC) has stated that the Veteran's records are fire-related and there are no service treatment records, Office of the Surgeon General (SGO) records, or unit records.  See responses dated in July 2009 and October 2013.

Billing statements from a private physician, M.S.N., D.O., dated in July 2004 reflect that the Veteran has been diagnosed with neuropathy.  In an October 2009 letter, another private physician, E.R., MD, stated, "Numbness is a possible complication of frostbite injury."  The Board notes that treatment records from these physicians are not of record and should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a September 2009 letter, the Veteran's wife stated that the Veteran complained of pain and numbness in his feet ever since they were married in 1958, and his feet were nearly always cold.  Ever since he was in his late thirties, he reportedly told multiple doctors that he had frostbite in the past, during annual examinations by his employer, the U.S. Forest Service.  She said Dr. N. told them that the Veteran's neuropathy could have been caused by frostbite.

In a July 2014 written brief, the Veteran's representative has requested that this case be remanded for a VA examination to determine the etiology of the claimed disabilities.  The Board concurs.

In light of the medical evidence of a diagnosis of neuropathy, and since the Veteran is competent to report extreme cold exposure during service in Alaska and having numb feet at the time, and ongoing or continuous symptoms since, along with his and his wife's credible statements as to his longstanding foot symptoms, the Board finds that he should be afforded a VA compensation examination for a medical nexus opinion concerning whether any current foot disorders and any current neuropathy are related or attributable to his military service or date back to his service - including especially to the reported incidents of extreme cold exposure he claims to have had between 1955 and 1956 in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Any additional relevant VA or private treatment records should be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for residuals of frostbite, foot disorders or neuropathy since service. With his authorization, obtain all identified records that are not already in the claims file.  In particular, attempt to obtain any available relevant private treatment records from Dr. N. and Dr. R., and reports of annual examinations by his prior employer, the U.S. Forest Service.

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Then, arrange for a VA examination by an appropriate VA examiner to obtain a medical nexus opinion as to the etiology of any current foot disorders or neuropathy, if diagnosed.  The claims file must be provided to and reviewed by the examiner, including the statements by the Veteran and his wife, and this remand. 

Based on a review of the record, the examiner should provide an opinion as to the etiology of any current foot disorders or neuropathy, if diagnosed, including the likelihood (very likely, as likely as not, or unlikely) that any current disability had its onset in service as a result of frostbite or cold injury, or is otherwise related to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



